DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/1/22 has been entered.
 
Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Rogers et al. (US 2008/0157235, “Rogers”) in view of Lalvani et al. (US 2007/0122590, “Lalvani”), do not disclose or suggest: A display device, comprising: a flexible base substrate; a pixel circuit and a light emitting structure sequentially disposed on the flexible base substrate; and a stretchable film attached on a bottom of the flexible base substrate, the stretchable film comprising a first region and a second region which are divided according to curvatures of an object, and the stretchable film comprising at least one of different patterns and different disposed structures in each of the first region and the second region, wherein: the first region comprises concave polygonal patterns attached on a convex surface of the object, the concave polygonal patterns including a plurality of concave polygons each having at least one interior angle greater than 180 degrees: and the second region includes convex polygonal patterns attached on a concave surface of the object.	The closest prior art of record, Rogers teaches a display device comprising a flexible substrate (e.g., [0018], [0019], [0021]), a pixel circuit, and a light emitting structure disposed on the flexible substrate ([0168], [0006], teaching that the components are useful as flexible circuitry, [0030], [0055]).	Rogers fails to teach that the stretchable film comprises first and second regions that are divided according to curvatures of an object and comprising different patters or different disposed structures in the first and second region. While secondary reference, Lalvani teaches a stretchable films having different regions (e.g., Figs. 9 and 10, [0023], [0024], [0075], [0076]) that may be applied to different convexities or concavities of an object (see Fig. 9, [0006] – [0013], [0095]), however Lalvani fails to teach the inclusion of a flexible film having the claimed interior angle requirements or the claimed high and low rigidity layers that would make obvious the inclusion of a flexible film having such a pattern in a display device such as the one taught by Rogers. Further, Han et al. (US 2011/0198620, “Han”) fails to teach the flexible film having alternating high and low rigidity layers in the thickness direction and applied such that the high and low rigidity surfaces are attached to convex and concave surfaces, respectively. That is, the prior art fails to teach each of the claimed elements in a way that would have made obvious their inclusion in a flexible film used in a display device. Therefore one of ordinary skill in the art at the time of the invention would not have found it obvious to have included the claimed geometric patterns or stacked structure in the flexible film of Rogers.	The combination of elements as set forth in the independent claims 1 and 3 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782